Title: To James Madison from Theodorick Lee, 26 February 1817
From: Lee, Theodorick
To: Madison, James



Sir,
Washington Feby. 26th: 1817.

I have a son, who commenced his naval life, as soon as he was prepared by his education and this I think was in the year, 12. and from the date of his warrant, has been in constant & active Service.  He served for more than two years under the command of Capt Jacob Jones, first in the Macedonian, and then on Lake Ontario in the Mohawk.  On the return of peace, he returned to the Macedonian, and sailed with the squadron, commanded by Com: Decatur, and had the happiness of sharing, in the Briliancy of that cruise, which terminated so honorably to our Country.  On his return, he was ordered to join the Washington, and is now under the Command of Com: Chauncey.  His commanders have all Spoken, in his praise, as a young man of Good Conduct, and say his acquirements in his profession are inferior to none of his rank, and that in some future day, he may, from present presages be instrumental in adding honors, to the Naval history of his Country.
He is anxious, that as it was his good fortune, to commence, his professional life under your administration, that he may be promoted, during your Presidency.
It would be very gratifying to him was you to take his wish into consideration, and if on examination, into his Merits, should you find him deserving of what he solicits, to grant it to him.  It will give joy to his heart, and delight to mine.
The inclosed is from Capt. Carter, who commanded, him, as first Lieut. of the Macidonian &c  I am Sir with Sincere respect yr vy. O St.

Theodorick Lee

